Citation Nr: 1746383	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for right leg numbness.

5.  Entitlement to an increased rating for low back strain, rated 40 percent disabling from January 27, 2011 to March 19, 2012, and 20 percent disabling thereafter.

6.  Entitlement to an increased rating for ulnar nerve entrapment, rated 20 percent disabling.

7.  Entitlement to an increased rating for patello-femoral syndrome, right knee, rated 10 percent disabling.

8.  Entitlement to an increased compensable rating for patello-femoral syndrome, left knee.  

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A & A) or by reason of being housebound.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1987 and from December 1987 to January 2004.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2012 rating decision, the RO assigned a 20 percent rating to low back strain, effective January 27, 2011; denied entitlement to increased ratings for ulnar nerve entrapment, and right knee, patello-femoral syndrome; denied entitlement to service connection for emphysema, skin disability, right leg numbness, and right shoulder disability; and, denied entitlement to SMC A&A/housebound and a TDIU.  A notice of disagreement was filed in April 2012.  In a June 2012 rating decision, the RO denied entitlement to an increased rating for left knee, patello-femoral syndrome.  A notice of disagreement was filed in July 2012.  In August 2013, the RO denied entitlement to service connection for COPD.  A notice of disagreement was filed in September 2013.  In a February 2014 rating decision, the RO found clear and unmistakable error in their prior evaluations and assigned a 40 percent rating to low back strain, effective January 27, 2011, and assigned a 20 percent rating, effective March 20, 2012.  A statement of the case was issued in February 2014 with regard to all issues other than the left knee.  A substantive appeal was received in February 2014.  A statement of the case was issued in February 2017 with regard to the left knee disability issue.  A substantive appeal was received in March 2017.  

The Veteran, through his attorney, withdrew his request for a Board hearing in May 2016 and April 2017 submissions.  05/19/2016 Third Party Correspondence; 04/10/2017 Hearing Request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Records

The evidence of record contains private treatment records from J.C.K. M.D. dated in 2011 and 2005 and references a referring physician as N.K., M.D.  08/09/2012 Medical Treatment Record-Non-Government Facility.  It was noted that Dr. NK was treating the Veteran for, at least, his sciatic nerve.  As these records are potentially relevant to this appeal, the Veteran should be contacted to identify any and all private medical providers and provide releases regarding the identified providers.  

VA treatment records are on file dated in June 24, 1999, July 11, 2011, and October 11, 2011, and from May 15, 2014 to February 2, 2017.  Legacy Content Manager Documents (LCMD) 06/29/2012 CAPRI; 02/03/2017 CAPRI.  As described below, the Board finds that additional development is needed in this appeal and outstanding/updated VA treatment records must be associated with the virtual folder for the period from June 25, 1999 to July 10, 2011; July 12, 2011 to October 10, 2011; October 12, 2011 to May 14, 2014; and, from February 3, 2017.

Respiratory disability

A September 1983 service record reflects the Veteran's report that he was not exposed to asbestos while stationed aboard the U.S.S. America.  04/09/2014 STR-Medical at 20.

A March 1988 service record reflects the Veteran's report that while stationed aboard the U.S.S. Austin he was exposed to asbestos.  A Medical Surveillance Questionnaire and the Asbestos Medical Surveillance Questionnaire determined that exposure to an airborne concentration of asbestos was at or above the Medical Surveillance Action Level criteria.  Formal placement of the Veteran into the AMSP was recommended.  04/09/2014 STR-Medical at 54.

A March 1989 service record reflects the Veteran's report that while stationed aboard the U.S.S. Austin he was exposed to asbestos, but a Medical Surveillance Questionnaire OPNAV 6260/1 (7-78) (Test) administered it was determined that probably exposure to asbestos fibres, on a regular basis, had not occurred, therefore, the Veteran was not placed in the Navy Asbestos Medical Surveillance Program.  Id. at 50.  

A February 1995 service treatment record reflects an assessment of bronchitis.  04/09/2014 STR-Medical at 98.

A May 2003 service record reflects the Veteran's reported of exposure to asbestos in the Navy and that he had minimal screening in 1988 and 1989.  He desired assurance about the need for screening in the future based on his exposure.  
The provisional diagnosis was asbestos exposure and he underwent a review of his systems.  Id. at 92-93.  

In March 2012, the Veteran underwent a VA examination wherein emphysema and COPD were diagnosed.  03/20/2012 VA Examination at 30.  The examiner stated that his emphysema is not secondary to asbestos exposure in service, and that he has not been diagnosed with asbestosis.  Id. at 64.  It was noted that the chest X-ray findings were not consistent with asbestos espouse and the PFTs were consistent with the patient's history of cigarette smoking.

The Veteran asserts that he was exposed to asbestos while stationed aboard the U.S.S. Austin, and during the Gulf War he was exposed to burning oil wells, red lead fumes, dust from sanding different primers and paints, dust from grinding non-skid from various ship decks, and excess fuel use from planes.  11/06/2012 VA 
21-4138 Statement in Support of Claim.  The Veteran's DD Form 214 reflects that the Veteran is in receipt of the Southwest Asia Service Medal.  While he did not have any foreign service, he did have five years, 8 months, and 11 days of sea service.  01/20/2004 Certificate of Release or Discharge from Active Duty.  

In light of the above, the Veteran should be afforded a VA examination to assess the etiology of his emphysema and COPD, to include whether these conditions are due to his claimed in-service exposures.  

Skin disability

An August 1986 service treatment record reflects a complaint of scrotal lump/cyst and a diagnosis of tinea cruris.  04/09/2014 STR-Medical at 58.  

A December 1987 service treatment record reflects a diagnosis of scabies affecting the legs and arms.  Id. at 56.

A July 1992 service treatment record reflects treatment for a sebaceous cyst on the back of the left ear.  Id. at 32.  

A November 2003 treatment record reflects the Veteran's reported of hives and chronic recurrent itching of his skin.  He reported that the onset was six years prior.  He attributed the hives to bupropion that was used to help him stop smoking.  He was treated with cortisone pills and antihistamines with no benefit and the hives eventually resolved.  Since then he has had recurrent itching of the skin and occasionally hives.  The impression was that the examiner did not have a definite explanation for the Veteran's condition.  The examiner stated that to some extent it sounds like neurodermatitis or it could be atopic eczema.  02/02/2004 Medical Treatment Record-Non-Government Facility.  It was recommended that he see a dermatologist.

A March 2004 Report of Medical Assessment reflects that the Veteran reported suffering from hives during service for which he did not seek medical care.  04/09/2014 STR-Medical at 8.  The examiner noted that the Veteran had hives in 1998, and since then has had intermittent hives, itchiness and pruritus.  Id. at 9.

A March 2012 VA examination reflects the statement from a VA examiner that the Veteran does not have a chronic skin condition and noted that an opinion was moot.  03/20/2012 VA Examination at 64.  There is no indication, however, that the Veteran underwent an objective examination of the skin.  

With the multiple in-service notations of skin problems, treatment shortly after discharge, and the lack of physical examination in 2012, the Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed skin condition.  

Right shoulder disability

The Veteran asserts that he has a right shoulder disability due to his duties as a Signalman in the United States Navy.  He reported that there was constant, daily repetitive movement of his upper arm and shoulder.  08/24/2011 VA 21-4138 Statement in Support of Claim.

A May 2011 treatment record reflects a diagnosis of degenerative joint disease, acromioclavicular joint, right shoulder/arm, impingement syndrome and possible tear of the rotator cuff.  06/03/2011 Medical Treatment Record-Non-Government Facility at 12.  

The Veteran has not been provided a VA examination for this claimed disorder.  In light of the Veteran's lay assertions and post-service diagnosis, the Board finds that the duty to assist has been triggered and Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right shoulder disability.

Right leg numbness

While radiculopathy of the right lower extremity has been diagnosed (03/20/2012 VA Examination at 12-13), the issue remains whether this condition is due to or aggravated by his service-connected low back strain.  A January 2014 statement from an RO physician reflects the opinion that his degenerative disc disease of the lumbar spine is less likely than not due to his lumbar strain, and that his lumbar strain would not contribute to the development of radiculopathy.  01/22/2014 Third Party Correspondence, at 1.  The rationale for this opinion was scant and appears to contradict the findings noted on the March 2012 VA examination report.

As will be detailed below, it is being instructed that the Veteran should be afforded a VA examination of his lumbar spine, and such examination should clarify all symptomatology associated with his service-connected condition, to include radiculopathy.  

Low back strain

In February 2011 and March 2012, the Veteran underwent a VA examination to assess the severity of his low back strain.  A lumbar strain was diagnosed and moderate radiculopathy of the right lower extremity was shown.  03/20/2012 VA Examination at 13.  The examiner stated that his radicular complaints, sensory findings and decreased right patellar were not related to his service-connected lumbar strain.  Id. at 17.

In November 2012, the Veteran submitted a release for Physician's Regional Hospital for October 2012 treatment for a low back strain.  11/21/2012 VA 21-4142 Authorization for Release of Information.  There is no indication that such treatment records have been requested.  As such, an updated release form should be sought from the Veteran and attempts made to obtain these potentially relevant records.

A January 2014 statement from an RO physician reflects the opinion that his degenerative disc disease of the lumbar spine is less likely than not due to his lumbar strain, and that his lumbar strain would not contribute to the development of radiculopathy.  01/22/2014 Third Party Correspondence.

With respect to increased rating claims, the United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

The March 2012 VA examination reflects complaints of flare-ups, reported severe low back pain almost daily at which time he takes narcotics.  The examiner found no additional limitation of motion or functional impairment during repetitive motion and did not comment on function or range of motion during flare-ups.  

The Board also notes that the examiner checked the 'Yes' box for 'functioning is so diminished that amputation with prosthesis would equally serve the Veteran.'  Such notation, however, is inconsistent with the finding of forward flexion of 50 degrees.  

Lastly, the Board observes that the most recent VA examination did not provide passive range of motion results.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

For the above reasons, the March 2012 examination, while probative in some respects, is not complete.  In light of the foregoing, the Veteran should be afforded a VA examination to assess the severity of his lumbar spine disability.  Such examination must also attempt to address and distinguish the symptomatology associated with his service-connected low back strain, to include any radicular symptomatology, and any nonservice-connected lumbar spine condition.  

Ulnar nerve entrapment

In March 2012, the Veteran underwent a VA examination to assess the severity of his ulnar nerve entrapment.  03/20/2012 VA Examination at 48.

As the Veteran asserts that a higher rating is warranted as this service-connected condition has worsened and the above examination was conducted over five years ago, the Board finds that the Veteran should be afforded another appropriate 
VA examination to assess the severity of his ulnar nerve entrapment.  

Bilateral knees

In February 2011 and March 2012, the Veteran underwent VA examinations to assess the severity of his right knee disability.  In June 2012, the Veteran underwent a VA examination to assess the severity of his left knee disability.  06/29/2012 LCMD, CAPRI at 8.  

A January 2014 statement from an RO physician reflects the opinion that his degenerative joint disease of the right knee and meniscal tear is less likely than not due to his patellofemoral syndrome of the right knee.  01/22/2014 Third Party Correspondence.

Similar to above, as the Veteran asserts that a higher rating is warranted as this service-connected condition has worsened and the above examination was conducted over five years ago, the Board finds that the Veteran should be afforded another appropriate VA examination to assess the severity of his right and left knee disabilities.  

A&A/Housebound

The Veteran asserts that he requires his wife's assistance with getting dressed in the morning, assisting him with putting on his socks, shoes and underwear.  09/26/2016 Third Party Correspondence.  The Veteran has not been afforded a VA Aid and Attendance examination to assess whether he requires the assistance of another person and/or is housebound as a result of his service-connected disabilities.  Such is to be completed on remand.

TDIU

Correspondence from the Veteran's employer reflects that he was employed at a tire company from February 1 to May 25, 2011.  He was terminated from employment due to an unknown medical condition in which a doctor release date had not been determined for him to return to work.  Once released by his physician, with no restrictions, he would be allowed to return to work upon reapplication.  08/24/2011 Buddy/Lay Statement.

Per the Veteran's attorney, the Veteran currently works on a part-time basis as a bus driver for a school; specifically, 5 hours per day in 2.5 hour increments which leaves him with an extended period of rest in between.  09/26/2016 Third Party Correspondence.  Moreover, his employer made an accommodation to the Veteran's work schedule and scaled back his work from bus driver and maintenance to just work as a bus driver.  Id. at 3.  

The Veteran most recently completed a TDIU application in August 2011 and at that time reported unemployment since May 25, 2011.  08/24/2011 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  As such application was completed over 6 years ago and the Veteran's employment situation may have changed in the interim, the Board finds that the Veteran should be requested to complete a VA 21-8940 for the period from May 25, 2011 to the present.  

The percentages thresholds of 38 C.F.R. § 4.16(a) are currently not met, as the Veteran's combined rating is 60 percent rating January 27, 2011, and 50 percent from March 20, 2012.  Thus, consideration of a TDIU must be considered on an extraschedular basis per § 4.16(b).  

After the development has been completed on the remanded increased rating issues (low back, ulnar nerve, knees), readjudicate them.  If TDIU is not granted and for any period the Veteran does not meet the schedular TDIU requirements per § 4.16(a), then submit to the Director, Compensation Service, consideration of TDIU on an extraschedular basis per § 4.16(b) with respect to any periods on appeal for which the percentage thresholds of 38 C.F.R. § 4.16(a) have not been met.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify all private medical providers and complete an appropriate release with regard to all identified medical providers, to include Physicians Regional Hospital and/or Dr. NK.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  Associate with the virtual folder outstanding and updated VA treatment records for the periods from:

June 25, 1999 to July 10, 2011; July 12, 2011 to October 10, 2011; October 12, 2011 to May 14, 2014; and, from February 3, 2017.

3.  After completing #1 and #2, schedule the Veteran for a VA examination with a physician with appropriate expertise to address the nature and etiology of his claimed respiratory disability, to include whether he has a disease related to asbestos exposure or to other claimed exposures.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed.  

Note to examiner:  The Veteran's asbestos exposure during his service in the US Navy has been established by the evidence of record.  

The examiner should respond to the following:

a)  Is it at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a respiratory disability that is related to asbestos exposure?  

b)  Is it at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a respiratory disability that is related to service, to include his in-service exposures?  In this regard, the Veteran claims exposure to burning oil wells, red lead fumes, dust from sanding different primers and paints, dust from grinding non-skid from various ship decks, and excess fuel use from planes.  The examiner is asked to consider these possible exposures when rendering an opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  After completing #1 and #2, schedule the Veteran for a VA examination with a dermatologist to address the nature and etiology of his claimed skin disability.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  

The examiner is to respond to the following:

a)  Please identify all skin disabilities.  

Consideration should be given to the diagnoses of record - some of which are noted above.

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a current skin disability is due to or began in active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  After completing #1 and #2, schedule the Veteran for a VA examination with an examiner of appropriate expertise to address the nature and etiology of his claimed right shoulder disability.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed.  

The examiner is to respond to the following:

Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a right shoulder disability is due to active service, to include his in-service duties as a Signalman.

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

6.  After completing #1 and #2, schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to assess the severity of his lumbar spine disability and to assess whether he has radiculopathy associated with his service-connected low back strain.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment, that are related to his service-connected back disability.  

If appropriate, the examiner should distinguish any and all symptomatology associated with his service-connected low back strain and any nonservice-connected disability affecting the lumbar spine.

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that radiculopathy/sciatica of the right lower extremity is caused by or aggravated by his service-connected low back strain.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner should also provide an opinion concerning how the service-connected low back strain affects his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his low back strain.  The examiner must provide a comprehensive rationale for the opinions.  

7. After completing #1 and #2, schedule the Veteran for an examination with an examiner of appropriate expertise to assess the severity of his ulnar nerve entrapment.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify the affected nerve group and provide an opinion as to the severity of the nerve damage.  Specifically, the examiner should describe the degree of paralysis, and to what extent, describing the degree of disability as mild, moderate, or severe incomplete paralysis of the right upper extremity, or equivalent to complete paralysis of the right upper extremity (drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer boarder of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity).

The examiner should also provide an opinion concerning how the ulnar nerve entrapment affects his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his ulnar nerve entrapment.  The examiner is to provide a comprehensive rationale for the opinions.  

8.  After completing #1 and #2, schedule the Veteran for a VA orthopedic examination with an examiner of appropriate expertise in order to ascertain the severity of his right and left knee disabilities.  The examiner is to review the virtual folder in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing is to be accomplished.  The examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should also provide an opinion concerning how the right and left knee disabilities affect his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his right and left knee disabilities.  The examiner must provide a comprehensive rationale for the opinions.  

9.  After completing #1 and #2, the Veteran should be scheduled for a VA examination with an appropriate specialist to assess his need for aid and attendance and/or being housebound.  The virtual folders should be made available to and reviewed by the examiner in connection with the examination to become familiar with the Veteran's pertient medical history.  

The examiner is requested to provide an evaluation of the Veteran's disabilities on his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

The examiner should opine as to whether due to his service-connected disabilities - low back strain, ulnar nerve entrapment, patello-femoral syndrome right knee, status post fracture 4th metacarpal right hand, patello-femoral syndrome left knee, hemorrhoids, hearing loss, left ear, and tinnitus - the Veteran is so helpless as to be in need of regular aid and attendance.

The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

10.  Request that a Veterans' Health Administration Vocational Rehabilitation Specialist(s) with appropriate expertise (orthopedic, audiological) review the claims file to comment on the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.

The examiner should comment on the functional limitations associated with his low back strain, ulnar nerve entrapment, patello-femoral syndrome right knee, status post fracture 4th metacarpal right hand, patello-femoral syndrome left knee, hemorrhoids, hearing loss, left ear, and tinnitus, and whether such disabilities interfere with his ability to secure and follow a gainful occupation.  In other words, the clinician is to address the extent of functional and industrial impairment from the Veteran's service-connected disabilities.

The examiner(s) should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

The report(s) should be prepared and associated with the virtual folder with a comprehensive rationale and references to the record, as appropriate.

It is not necessary that the Veteran be examined for this commentary, unless deemed necessary by the individual VA clinician.

If such a request cannot be accomplished, then the AOJ must document all steps taken, to include responses, and explain why it would be an unreasonable burden on VA to provide such assistance.

11.  After completion of the above, readjudicate the service connection, increased rating issues, and entitlement to SMC A&A/HB.  

12.  Thereafter, for any period where the Veteran does not meet the schedular criteria per § 4.16(a), refer the TDIU matter to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) as to whether, from May 26, 2011, his service-connected ulnar nerve entrapment (20%), low back strain (40% 01/27/11, 20% 03/20/12), tinnitus (10%), patello-femoral syndrome, right knee (10%), status post fracture 4th metacarpal right hand (0%), patello-femoral syndrome, left knee (0%), hearing loss, left ear (0%), and hemorrhoids (0%) [or any other newly service-connected disability] preclude the Veteran from participating in substantially gainful employment.

13.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


